Citation Nr: 1335624	
Decision Date: 11/04/13    Archive Date: 11/13/13

DOCKET NO.  07-25 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an increased (compensable) evaluation for bilateral hearing loss prior to October 9, 2012, and to a rating in excess of 10 percent on and after October 9, 2012.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel
INTRODUCTION

The Veteran served on active duty from August 1965 to May 1969 and from March
1975 to June 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in October 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  In April 2013, it was remanded by the Board to the RO through the VA's Appeals Management Center (AMC) so that additional development could be undertaken.  Following the AMC's efforts to complete the requested actions, the case has been returned to the Board for further review.  

This appeal was processed using the Virtual VA and/or Veterans Benefits Management System for paperless claims processing.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal is REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required on his part.


REMAND

By its April 2013 remand, the Board directed the AMC to ascertain whether a private treatment provider, Ear, Nose & Throat Clinic of the Northwest, had conducted other audiometric studies at the time that speech discrimination testing was undertaken in October 2012 in accordance with VA standards.  There is of record a Report of General Information, dated in April 2013, indicating that an AMC employee had contacted the aforementioned private clinic and requested the information sought by the Board.  The attending private audiologist indicated that no other audiometric data were obtained at the time speech discrimination testing was accomplished in October 2012; however, she reported that additional testing was subsequently conducted and she expressed an intention and willingness to furnish records relating to that testing.  Nonetheless, the records thereafter provided did not include any dated subsequent to the speech discrimination test in October 2012.  The claims folder likewise indicates that no further contact was made by the AMC with either the private audiologist or the Veteran as to the testing records compiled subsequent to October 9, 2012.  On the basis of the foregoing, remand to obtain those records is deemed necessary prior to entry of a final administrative decision as to the Veteran's claim for increase.  

The record also reflects that the Veteran was afforded a VA audiological examination in May 2013 pursuant to the Board's request.  The Board asked, among other things, the VA examiner to address the effect of the Veteran's hearing loss disability on his occupational functioning and daily activities.  This the VA examiner did, noting that the Veteran's hearing loss impacted the ordinary conditions of daily life, including his ability to work.  The impact was described by the Veteran to entail trouble he had suffered in attempting to hear students while teaching.  The Veteran argues that the AMC failed to consider the foregoing information in contravention of 38 C.F.R. §§ 4.1, 4.2, and requests that this case be remanded to permit the AMC to consider it fully.  

When the Board considers a claim, it must review the entire record, but is not required to discuss each piece of evidence in its decision.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  Timberlake v. Gober, 14 Vet. App. 122 (2000).  Notice is taken by the Board that the AMC did not reference the VA's examiner's above-noted conclusion as to the effects of the Veteran's hearing loss in discussing either his entitlement to an increased schedular or extraschedular rating for hearing loss, and although such does not raise a claim for a total disability evaluation based on individual unemployability per Rice v. Shinseki, 22 Vet. App. 447 (2009) (a TDIU claim is part of an increased rating claim when such a claim is raised by a veteran or otherwise reasonably raised by the record), it should have been addressed in the decisional document outlining the reasons and bases for the AMC's continued denial.  Remand to ensure that such evidence is fully considered is advisable.  

Accordingly, this case is REMANDED for the following actions:

1.  After obtaining the Veteran's authorization, obtain from the Ear, Nose & Throat Clinic of the Northwest any and all treatment records not already on file, including but not limited to reports of audiometric testing compiled since October 9, 2012, for inclusion in the claims folder.  Obtain for inclusion in the claims folder any pertinent VA treatment records, not already on file.  

2.  Lastly, readjudicate the Veteran's claim for increase on the basis of all of the evidence of record, including but not limited to the VA examiner's conclusion in May 2013 that the Veteran's hearing loss impacted his ordinary conditions of daily life, including his ability to work.  If the benefit sought remains denied, provide the Veteran with a supplemental statement of the case.  He should then be afforded a reasonable period in which to respond, prior to a return of the case to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

